Citation Nr: 0947468	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  03-25 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to service connection for a right knee disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran had active service from December 1965 to May 
1969, and from November 1985 to November 1991.  The Veteran 
served in combat and is a recipient of the Combat Action 
Ribbon.  He also had subsequent unverified periods of active 
duty for training (ADT) and inactive duty for training (IDT) 
with the Marine Corps Reserves and apparently retired in 
1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 decision of the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board remanded this case in February 2006 and in 
August 2007. As previously noted by the Board, the Veteran's 
claim of service connection for a right knee disorder has 
been reopened and is being considered on a de novo basis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  The Board 
realizes that the case has already been remanded.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that the Veteran is 
afforded every possible consideration.

The Board previously remanded this case to obtain Reserve 
duty records.  Although exhaustive attempts were made to 
secure records and to specifically determine if the Veteran 
was on ADT or IDT on September 1, 1995, when he injured his 
right knee (according to the Veteran and private medical 
reports), the efforts yielded futile results and have not 
been secured.  Although there is an October 1995 physical 
examination of record, it does not reflect right knee 
disability.  However, the private medical records clearly 
show that the Veteran had right knee surgery just prior to 
that examination.  

In addition, the Board has attempted to obtain medical 
records of Dr. Range who the Veteran reported initially 
treated the Veteran for his right knee injury.  However, the 
Veteran has not provided that physician's full name and 
address.  The Veteran did indicate, however, that he did not 
have this information because this physician treated him in 
the emergency room of "NGMR."  The Veteran did not indicate 
the full name of the facility; but the Board has nevertheless 
discerned that the acronym refers to Northeast Georgia 
Medical Center which is located at 743 Spring Street in 
Gainesville, Georgia, 30501  As such, after securing the 
appropriate medical release, the emergency room records as 
well as any other medical records, from Northeast Georgia 
Medical Center from September 1, 1995 onward should be 
obtained.  

When reference is made to pertinent medical records, VA is on 
notice of their existence and has a duty to assist the 
veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 
Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, 
Vet. App. 37 (1990).  These records, as well as the Veteran's 
VA treatment records, should be obtained in compliance with 
VA's duty to assist.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  After securing the appropriate 
medical release, obtain and associate 
with the claims file copies of all 
clinical records of the Veteran's 
treatment at Northeast Georgia Medical 
Center which is located at 743 Spring 
Street in Gainesville, Georgia, 30501, 
dated from September 1, 1995 forward.  
The Veteran's emergency room treatment 
records dated September 1, 1995 should 
specifically be requested, as well as 
emergency/clinical records reflecting 
treatment by Dr. Range.  

2.  Obtain the Veteran's complete 
treatment records for his right knee from 
the Oakwood VA treatment facility.

3.  Finally, readjudicate the claim on 
appeal in light of all of the evidence of 
record.  If the issue remains denied, the 
Veteran should be provided with a 
supplemental statement of the case as to 
the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp.2002).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).

